Opinion by
Orlady, P. J.,
The only error alleged on this appeal is, that the court below erred in not granting the defendant a new trial. He was found guilty of wilfully setting fire to his dwelling house, with intent to defraud an insurance company. One Fred. Stoy was separately indicted for having aided and assisted this defendant in the commission of the offense. By consent of counsel, the two defendants, were tried at the same time, and by the same jury. A verdict of guilty was returned as to each. After a careful examination of the testimony adduced at the trial, supplemented by additional evidence, a new trial was granted as to Stoy, and refused as to Hartman.
The grounds for this conclusion are set out at length in an opinion filed by the trial judge. The principal reason urged by the appellant is that the testimony of a named witness was given undue weight, but after consideration of the whole record, we agree with the trial judge, “that there are many circumstances showing the defendant’s guilt; sufficient to convict him, even if the testimony of the named witness is thrown out of the case entirely.” There is no such abuse of discretion shown, as *88would warrant a reversal of the finding of the trial judge.
The judgment is affirmed, and it is ordered that the defendant, the appellant, appear in the court below at such time as he may be there called, and that he be by that court committed until he has complied with the sentence, or any part of it, that had not been performed at the time this appeal was made a supersedeas.